Citation Nr: 1547005	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 12, 2002, for service connection for vitiligo.

2.  Entitlement to an initial rating in excess of 10 percent for vitiligo.

(The issue of entitlement to service connection for aspermia is addressed in a separate decision issued simultaneously with this decision under a separate docket number).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in April 2015, which granted an amended joint motion for remand, vacated a September 2014 Board decision, and remanded the case for additional development.  The issue initially arose from an October 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for vitiligo is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's correspondence received by VA on November 3, 2000, may be reasonably construed as raising a service connection claim for vitiligo.


CONCLUSION OF LAW

The criteria for an effective date of November 3, 2000, but not earlier, for service connection for vitiligo have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Those duties are not applicable in cases such as this where the law, rather than the evidence, is dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim addressed in this decision would not cause any prejudice to the appellant.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

Based upon a review of the evidence of record, the Board finds the Veteran's correspondence received by VA on November 3, 2000, may be reasonably construed as raising a service connection claim for vitiligo.  While the hand-written document in which the Veteran reported that after his discharge from service be began to lose color pigment in his hands is not date stamped, it is shown to have been included with documents received by VA on November 3, 2000.  In that statement he also asserted that his medical care providers had related the loss of skin pigment to his service duties as an X-ray technician.  There is no indication of any subsequent VA action as to that matter prior to the receipt of a December 2002 claim.  In an April 2002 statement, the Veteran noted he had previously submitted evidence in support of a claim and noted research relating X-ray exposure to a variety of skin disorders.  His December 2002 statement indicates that at that time he had an expectation that a service connection claim for vitiligo as a result of thyroid gland damage due to radiation exposure should have been adjudicated.  

The Board finds that there is no evidence of record prior to November 3, 2000, that can be interpreted as a claim for service connection for vitiligo.  That date of receipt of the claim was more than one year following separation from service, so the appropriate effective date is the date of receipt of the claim on November 3, 2000.

Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of November 3, 2000, but not earlier, for service connection for vitiligo is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of November 3, 2000, but not earlier, for service connection for vitiligo is granted.


REMAND

On review of the evidence of record, the Board finds that additional development is required.  In a April 2015 order, the Court incorporated the terms of the amended joint motion for remand and found the Veteran's claim for a higher rating for vitiligo was inextricably intertwined with the issue of entitlement to an earlier effective date.  It was further noted that if the Veteran was found to be entitled to an effective date of April 8, 2002, or earlier, then the agency would have to rate the disability under the previous and amended rating criteria for skin disabilities.  Final Rule 67 Fed. Reg. 49,590 (Jul. 31, 2002). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Then, readjudicate the claim remaining on appeal with consideration of the rating criteria for skin disabilities effective before and after August 30, 2002.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


